Citation Nr: 1309280	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  07-34 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and a major depressive disorder.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esquire


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In October 2011, the Board denied the Veteran's claim.  Subsequently, in July 2012, the United States Court of Appeals for Veterans Claims (Court) issued an Order remanding the case to the Board, pursuant to a Joint Motion for Remand filed by the appellant and the Secretary, so that the Board could consider the medical reports of record and provide more thorough reasons and bases in support of its conclusions.  

The Board considered the June 2005 VA psychiatric examination report, and the mental health treatment reports from September 2004 through January 2005 in reaching its conclusions in October 2011.  Nevertheless, considering the Joint Motion for Remand, the Board has reconsidered its decision, having considered again all of the evidence of record, including the February 2013 report from Dr. Iofin.  See Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991).  


FINDINGS OF FACT

1.  Posttraumatic stress disorder based on a verified in-service stressor is not shown, and is not shown to be related to a fear of hostile military or terrorist activity.

2.  A psychiatric disorder, to include depression and major depressive disorder, is not shown to have been present in service or manifested for many years thereafter, and no psychiatric disorder is otherwise related to service.

3.  A psychosis was not compensably disabling within one year following the appellant's separation from active duty.



CONCLUSION OF LAW

A psychiatric disorder, to include posttraumatic stress disorder, depression, and major depressive disorder, was not incurred in or aggravated by active service; and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in March 2005 and September 2006 of the information and evidence needed to substantiate and complete a claim of entitlement to service connection, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  In the September 2006 letter, VA also informed the Veteran of how disability evaluations and effective dates are assigned, and the claim was readjudicated in February 2007 in a new rating decision.

In September 2011, the representative noted that VA cannot deny a claim for posttraumatic stress disorder based on personal assault without first telling the claimant that evidence other than that found in service records can be submitted and allowing the claimant the opportunity to submit such records.  In the October 2007 statement of the case, the RO provided the Veteran with the provisions of 38 C.F.R. § 3.304(f)(3) (now codified at 38 C.F.R. § 3.304(f)(5)), which specifically informed the Veteran of the other ways he could corroborate the alleged in-service sexual assault.  Thus, any implication that VA did not provide the Veteran the information required under 38 C.F.R. § 3.304 is incorrect.  The Board further notes that even if VA had improperly omitted notice to the Veteran concerning the types of supportive evidence could be submitted in this type of case, there has been no prejudice; the appellant has made clear his understanding of the types of evidence that can be submitted.  For example, his attorney's February 2013 argument is focused in large measure on the consideration of the type of medical evidence identified in 38 C.F.R. § 3.304(f)(5).  See Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO).

VA has fulfilled its duty to assist the claimant, including obtaining VA treatment records and providing the Veteran with a VA examination.  VA attempted to assist the Veteran in corroborating the in-service stressor.  The Veteran has alleged that he was sexually assaulted by two men during basic training.  VA obtained the Veteran's entire personnel file.  The service treatment records were already in the claims file at the time the Veteran filed the claim for a psychiatric disorder.  In the June 2010 remand, the Board instructed the agency of original jurisdiction to obtain additional VA treatment records.  The Board also requested the Veteran to submit additional details regarding his in-service stressors, and to write to the U.S. Army and Joint Services Records Research Center and attempt to verify the claimed stressor involving the alleged sexual assault.  In October 2010, the agency of original jurisdiction wrote to the Department of the Army and the U.S. Army Crime Records to see if they had any records pertaining to the two individuals who purportedly assaulted the Veteran.

That same month, the Department of the Army informed the agency of original jurisdiction that it had no records pertaining to the two individuals with respect to a bad-conduct discharge.  It noted that other records not involving personnel who were court-martialed but did not receive a punitive discharge were transferred to "a Federal records center and destroyed after ten years."  Individual evidence of a court martial conviction were maintained in the service member's Military Personnel Records Jacket.

In November 2010, the agency of original jurisdiction sought to obtain that evidence from the National Personnel Records Center, which responded in February 2011 that no such records existed.  VA properly completed a memorandum making a formal finding that records verifying the Veteran's in-service stressor did not exist.  The Veteran was informed of this in the July 2011 supplemental statement of the case.  He has not provided any additional information to assist VA in attempting to verify any claimed stressor.

The Board finds that its June 2010 remand instructions have been completed substantially.  In this regard, the June 2010 remand noted that the Veteran alleged that he "witnessed four soldiers attack a woman in a sergeant's quarters while stationed in Indiana."  The Board noted that no development had been attempted regarding this assertion and thus further development was in order.  In a June 2010 letter, the agency of original jurisdiction asked the Veteran for as specific information as he could provide on his in-service stressors.  The Veteran provided no specific information about that stressor; thus, there is no additional duty on the part of VA to attempt to verify that stressor.

In February 2013, the Veteran's attorney submitted a written brief in support of the claim, as well as a February 2013 psychiatric report from Dr. Alexander Iofin, and a waiver of RO consideration of the newly submitted evidence. 

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and he did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  He submitted multiple statements in support of his claim throughout the appeal.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Analysis

The Veteran claims he has developed a psychiatric disorder as a result of a sexual assault that allegedly occurred during basic training.  He states that two men grabbed him when he was in the latrine and one of them held him down while the other man tore off his underwear and penetrated him.  The Veteran states that they beat him up and he was physically injured beyond the rape, that he blacked out during the attack, and that he never reported the rape but people could see he had been beaten up.  He alleges that he told two people about the fight, but not about the rape.  The Veteran argues he complained about his knee so that he could be transferred to a different military occupational specialty to get away from the guys from his basic unit and anything that reminded him of the attack.  He points out that he was transferred to four different occupational specialties as evidence that he was attempting to get away from his attackers.  He states that all the while, he was trying to get himself discharged from service because of the attack.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to that claimant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the claimant's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  This liberalized regulation does not apply in this case, however, since the appellant is not claiming a stressor based on fear of hostile military or terrorist activity.

In cases of posttraumatic stress disorder involving an allegation of personal assault, particularized requirements are available to help verify whether the alleged stressor actually occurred.  Patton v. West, 12 Vet. App. 272, 278-80 (1999).  In this regard, evidence from sources other than the Veteran's service records may corroborate the appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and/or statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is another type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of active duty, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a)

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, depression, and major depressive disorder.  The reasons follow.

As to the claim of entitlement to service connection for a PTSD, as stated above, the Veteran claims he was attacked by two men and raped by one of them.  He states that they beat him up and that his "physical injuries were evident."  See June 2005 VA examination report.  VA attempted to verify the Veteran's stressor, although the appellant has stated he did not report the incident.  Regardless, VA attempted to see if the accused men had committed any other crimes during service that showed up in their service personnel records.  Nothing was found.

The Board has considered the other evidence of record, but is unable to find that the Veteran has presented evidence of a credible in-service stressor to support a diagnosis of PTSD.

The Veteran asserts that the in-service attack was so devastating that he attempted to be transferred to different occupational specialties because he wanted to get away from the men who allegedly attacked him.  He has also stated he was trying to get out of the service to because of alleged rape.  The service treatment records do not reflect any treatment for the residuals of an attack.  The lack of evidence in the service treatment records cannot be construed by the Board, under these circumstances, as negative evidence against the claim.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011).  Nevertheless, the Veteran's stressor is not corroborated by anything in the service treatment records, and thus those records are not supportive of his claim.  

The Veteran completed a medical history report in conjunction with his separation.  At that time, he denied ever having or having then frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort.  Thus, contrary to the Veteran's current claims that he experienced fear and depression resulting from the alleged attack, and that he has experienced nightmares ever since the attack, he specifically denied psychiatric symptoms at the time of his separation.  His current assertion that he hid the fact of his assault to his military superiors is theoretically plausible, but the Board finds that the overt negative responses on the medical history report are of a different order than his refusal to report the attack while on active duty.  Acknowledging his symptoms on the medical history report did not require informing anyone that he had been raped by two men.  Symptoms such as depression, nervous trouble, and nightmares, are not the types of symptoms that would suggest, unencumbered by context, that the symptoms began as a result of an in-service sexual attack.  As such, the Board finds that the Veteran's specific denial of all psychiatric symptoms on his separation medical history report detracts from the credibility of his accounts of the attack.  

Perhaps most insightful into the credibility of the Veteran's account of the alleged attack is the fact that he denied periods of unconsciousness in his separation medical history report.  He has informed medical providers that he blacked out during the alleged attack.  It is his position that he did not tell anyone about the sexual nature of the attack, but he has acknowledged telling multiple people that he was in a fight; in fact, he alleged that it was visually evident that he had been beaten up.  As such, even if he had any motivation to falsely deny psychiatric symptoms on his medical history report, the appellant had no reason to deny the fact that he experienced at least one period of unconsciousness.  His omission of the alleged period of unconsciousness damages his credibility, and casts further doubt on the existence of the in-service sexual assault.  In making these determinations about the medical history report, the Board notes that the Veteran did acknowledge other medical concerns on the medical history report.  In other words, he put some thought into his responses, rather than simply cycling through the report, denying any medical problems.

Additionally, the Veteran was provided a separation examination.  The examiner found the Veteran to be psychiatrically "normal."  That finding constitutes negative evidence against the Veteran's credibility, as it is his claim that he was experiencing distress due to the alleged attack at the time of his separation.  The examiner's "normal" findings on the examination are different than a lack of contemporaneous evidence in the service treatment reports.  Id.  Rather, such a finding indicates that the Veteran was not experiencing psychiatric symptomatology at that time.  While the Board acknowledges the Veteran's argument that he intentionally hid the fact that he was raped from those in the military, the Board defers to, and finds more probative, the medical opinion of the examiner who was present with the Veteran at that time and was able to observe his actions and demeanor, and who ultimately determined that the appellant did not demonstrate notable psychiatric symptoms.

There are other potential sources of military records, including service personnel records, that could support the Veteran's account.  In the present matter, however, they do not.  While service personnel records show the Veteran's military occupational specialty changed several times; however, they show that he was changed to a different specialty because of his left knee pain.  While these changes can be considered as evidence of a traumatic event, 38 C.F.R. § 3.304(f)(5), any finding that those occupational specialty changes are evidence of a traumatic event ultimately require a finding that the Veteran's current version of events is at least as plausible as the version contained in the records - i.e., that the changes were due to knee pain.  

In light of the Board's evaluation of the Veteran's credibility, the undersigned finds that in-service job changes were due, as the records indicate, to the knee disability that worsened during service, for which there are numerous contemporaneous treatment records.  The Veteran entered service with possible Osgood-Schlatter disease, was regularly treated for knee pain throughout his time in the military, and indicated knee problems on both his entrance and separation medical history reports.  Most importantly, the Veteran has not submitted sufficient credible evidence to suggest that the transfers were anything other than what the records suggest that they were.  The evidence demonstrates that the changes were due to his knee problems, and not, as asserted by the Veteran and his attorney, and his psychiatrist, attempts to avoid the men who allegedly raped him.  Further, the finding that the changes were due solely to his knee pain, rather than the alleged assault, is supported by a letter found in his personnel file, from the Veteran's mother to his commanding officer, indicating that he frequently wrote home about his knee pain he experienced in the military.  

The service personnel records also do not show a change in the Veteran's behavior, or any evidence of conduct infractions.  This is notable because although the Veteran allegedly experienced prominent bruising following the alleged incident, and allegedly informed multiple people at that time in explanation that he had been beaten up, there are no records to suggest he was ever disciplined for being in a fight.  

Thus, the service personnel records do not substantiate the Veteran's alleged in-service stressor, whether considering the changes in specialty or otherwise.  Ultimately, any factual finding concerning the service personnel records rests on the Board's determination of the Veteran's credibility.  

Other post-service records and statements that serve to detract from the Veteran's credibility in this matter.  First, presently he alleges that the attack occurred in August 1969.  He did not complain of the attack itself, or of psychiatric symptoms associated with the attack, until September 2004, more than 35 years later.  Again, while his explanation why he did not tell anyone in the military about the sexual nature of the attack is plausible, that reasoning does not account for the long period of time after service that he refused to disclose the attack and refrained from seeking treatment.  Such a "prolonged period without medical complaint" is a factor that the Board weighs against the credibility of the Veteran's report.  See Maxson v. Gober, 230 F.3d 1330, 1333 (2000). 

The Veteran has discussed the alleged attack with three treatment providers.  His report of the attack, described above, has been generally consistent.  The Veteran has not been consistent, however, in describing the psychological effects of the attack over time.  His inconsistency damages his credibility.  In January 2005, he stated that the assault has affected his "entire life" after service.  In contrast, after he submitted his VA claim for service connection, he informed his June 2005 VA examiner that following the attack, he "did not remember the incident for a very long time, and it reemerged in the 1990s when he was watching a movie about men in prison."  Thus, prior to filing his claim for monetary benefits he had not argued that he had suppressed the memory of the attack, nor had he suggested anything about having his memory of the event renewed after watching a movie in the 1990s.  The lack of consistency between his reports concerning the post-service psychiatric effects of the alleged attack reduces the Veteran's credibility on the matter.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995) (providing that the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  In this particular case, it is evident that the Veteran, in altering the story concerning whether he continued to experience post-service symptoms prior to the 1990s, was attempting to improve the likelihood of success for his VA compensation claim, by providing an explanation as to why he waited so long to seek service connection.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may be found to affect the credibility of testimony.) 

The Board finds inconsistencies between his reports of the severity of the non-sexual nature of the assault.  In describing the attack to the June 2005 examiner, he stated that he blacked out during the attack.  In contrast, he informed his February 2013 examiner that there was "some bruising but nothing more serious[.]"  This discrepancy between accounts also detracts from his credibility.  Id.

Finally, the fact that the Veteran made claims for VA disability benefits in November 1970, and again in January 2003, without claiming service connection for a psychiatric disability, detracts from the credibility of his account.  Even if the Board disregarded the Veteran's omission of a claim for service connection for a psychiatric disability in 1970, as that claim was made immediately following active duty, similar reasoning does not apply to his failure to make the claim at the time of his January 2003 claim for a knee condition.  By 2003, the appellant was familiar with the VA process.  The fact that he did not pursue a claim for service connection for a psychiatric disability in 2003, despite his allegation that he had experienced "many years" of psychiatric symptoms, impacts the credibility of his claims.

In support of the Veteran's claim, three mental health providers, including a licensed clinical social worker who treated the Veteran from September 2004 through January 2005, a psychiatric examiner who interviewed him in June 2005, and a private examiner hired to prepare the February 2013 report in conjunction with his appeal, all believed the Veteran's report of an in-service stressor, and based their respective PTSD diagnoses on that stressor.  While they treated the appellant's reports as credible, such treatment is not binding on the Board.  

The Veteran is correct in asserting that evidence from mental health professionals may corroborate the occurrence of an in-service stressor.  In March 2002, VA amended 38 C.F.R. § 3.304(f) concerning claims for service connection for PTSD based on in-service personal assault to add examples of specific types of evidence that could be used to corroborate an in-service stressor; one example of supporting evidence that could be considered was evidence from mental health counseling centers, hospitals, or physicians.  38 C.F.R. § 3.304(f)(3) (2004) (now codified at 38 C.F.R. § 3.304(f)(5)).  The mere existence of a medical report describing the alleged stressor, or including the medical professional's opinion that such a stressor occurred, does not, however, mandate that the Board find the Veteran's reports of the stressor credible.  In this case, the examiners uniformly believed the Veteran's accounts.  Those examiners, however, failed to address all of the discrepancies in his reported history that the Board has addressed in its analysis.  Further, when amending 38 C.F.R. § 3.304(f), VA provided in its commentary to the changes, that "a determination as to whether a stressor occurred is a factual question that must be resolved by VA adjudicators.  Nonetheless, an opinion from an appropriate medical or mental health professional could be helpful in making that determination."  See Post-Traumatic Stress Disorder Claims Based on Personal Assault, 67 Fed. Reg. 10330 (March 7, 2002).  

The requirement that an in-service stressor be corroborated has not changed in ensuing amendments to 38 C.F.R. § 3.304.  See Nat'l Org. Of Veterans' Advocates, Inc. v. Sec'y Of Veterans Affairs, 330 F.3d 1345, 1352 (Fed. Cir. 2003) (upholding the requirement in 38 C.F.R. § 3.304(f) that, in non-combat-related PTSD claims, "credible supporting evidence" in addition to lay evidence is needed to confirm a Veteran's statements as to the occurrence of an in-service stressor).  In responding to comments on a recent amendment to 38 C.F.R. § 3.304(f), VA provided the following rationale for continuing to require corroboration of an in-service stressor when PTSD is diagnosed after discharge.  

For claims based on a postservice diagnosis of PTSD, we will continue to require credible supporting evidence of the occurrence of the claimed in-service stressor. The [Court] has held that VA is "not bound to accept [the claimant's] uncorroborated account" of a stressor or a "social worker's and psychiatrist's unsubstantiated . . . opinions that the alleged PTSD had its origins in appellant's [military service]."  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Further, the [Court] stated that VA "is not required to accept doctors' opinions that are based upon the appellant's recitation of medical history."  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  A post-service diagnosis of PTSD is often based on a claimant's personal account of a stressful event that may have occurred many years before the doctor's examination.  In order to ensure a competent and credible diagnosis of PTSD, there must be corroboration of the claimed in-service stressor.

See Posttraumatic Stress Disorder, 73 Fed. Reg. 64208 (Oct. 29, 2008).  That is not to say that a medical professional's opinion is without probative value concerning the occurrence of an in-service stressor; it can be.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  In reviewing that medical evidence, however, the Board must not abandon its adjudicative duties.  VA has previously acknowledged that "[i]n diagnosing PTSD, doctors typically rely on the unverified stressor information provided by the patient.  Therefore, a doctor's recitation of a [V]eteran-patient's statements is no more probative than the [V]eteran-patient's statements made to VA."  67 Fed. Reg. 10330.  Although somewhat unavoidably circular in logic, due to the language of the regulation, if, taking into account the corroborative value of the medical professional's opinion, the Board finds that the alleged in-service stressor did not occur, then the ensuing conclusions reached by that medical professional are of limited probative value themselves.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that is not factually accurate, fully articulated, or based on sound reasoning, is not probative).  

The Board has further considered whether these examiners' opinions address any of the credibility determinations made herein.  The one examiner who tried to address some of the Board's concerns, that being the February 2013 private examiner, did not provided any information which would lead the Board to alter its finding that the appellant's allegations are not credible.  The February 2013 examiner provided a medical basis to support why the Veteran did not report the attack, and found that some of his in-service actions were consistent with those of rape victims.  Referencing his silence while in the military, the examiner provided that " . . . it certainly will not lead to any kind of connections or conclusion that because he continue to be silent about his assault this could be considered as proof that the assault did not take place, at least from my position as a psychiatrist."  Similarly, he also stated that the reason for the gap in treatment history was the ongoing severity and sub-acuity of his symptoms.  In making these observations, however, the examiner accepted the Veteran's description of his psychiatric history, and that of his in-service stressor, without question.  He did not address the Veteran's separation examination, his separation medical history, the discrepancies over time in the accounts of the severity of the physical aspects of his attack, the discrepancies in post-service symptoms, the fact that his description of his psychiatric symptoms following service changed following the date that he instituted a claim, or the reasons he failed to make a claim for a psychiatric disability while making other VA compensation claims.  

Also, the February 2013 report itself contains serious inadequacies.  The examiner cites a source that does not exist as the basis of providing the statistics of rape reporting (that is, http://www.newyorkcityagainstrape.com).  He makes various generalizations of accepted medical and psychiatric principles based on "the literature" without referencing a specific source in the literature for such statements, other than a list of references at the end of the report.  When he does provide specific sources, he fails to identify what information in those sources is relevant to the present appeal.  For example, on page 17 of his report, he provides the following paragraph, presented here in full:

Further on, there is a course of disease correspondent with data as reflected in such sources as Hunter D.L.; The Sexually Abused Males, Volume I and Volume II from Lexington Books, USA, as well as in such source as Mezey G.C.; Male Victims of Sexual Assault, Second Edition, Oxford University Press, US.  I can also refer you to such source as Mullen R.J.; Male Rape.  This specific source was published in London, UK.

The Board is unable to decipher the examiner's intended point in the preceding example, standing alone or in the context of the rest of the report.  There are other similar aspects of the report that serve to make the report unclear.  Further, the examiner's opinion alternatively based on "psychiatric possibility" and "more likely than not."  These internal problems within the report detract from its probative value.  Id.

In reviewing the evidence as a whole, the Board finds as fact that the Veteran has not established a credible, in-service stressor.  Thus, the Veteran cannot meet the criteria for service connection for posttraumatic stress disorder.  Accordingly, entitlement to service connection for posttraumatic stress disorder is not warranted.  38 C.F.R. §§ 3.303, 3.304.

Turning to the question of entitlement to service connection for a psychiatric disorder other than PTSD, there is no evidence that the appellant suffered from a psychosis that was compensably disabling within a year of his separation from active duty in November 1970.  38 C.F.R. §§ 3.307, 3.309.  

A January 2005 statement from a VA social worker shows he diagnosed the Veteran with depression and posttraumatic stress disorder.  The June 2005 VA examination report shows the examiner diagnosed major depressive disorder.  In February 2013, a private examiner additionally diagnosed the Veteran with anxiety disorder and panic disorder.  Again, as reported above, when the Veteran was being discharged from service, he denied all psychiatric symptoms.  The first time there is documented evidence of psychiatric symptoms is in 2004-which is more than 30 years after service discharge.  This 35 year gap is evidence against the claim.  See Maxson, 230 F.3d at 1333.

The Veteran filed a claim for compensation benefits at service discharge and did not include a claim for a psychiatric disorder.  The Veteran reported to a VA social worker that the trauma from service continued to haunt him in nightmares and intrusive memories.  Yet, the appellant first sought a claim for a psychiatric disorder in 2004.  The Veteran did not include a claim of entitlement to service connection for a psychiatric disorder or psychiatric symptoms when he filed his original claim in November 1970.  Additionally, when the Veteran filed a new claim for compensation benefits in January 2003, he did not include a claim of entitlement to service connection for a psychiatric disorder.  His denial of any history of psychiatric symptoms in 1970 on his medical history report, i.e., his denial of any history of depression, excessive worry, nervous trouble of any sort, and nightmares; the finding of a normal psychiatric profile at his separation examination, which was contemporaneously with service discharge; and his silence in 2003, when otherwise providing information with the purpose of advancing a claim, constitutes negative evidence.  All of this weighs against finding that a psychiatric disorder had its onset in service.  All of this damages the credibility of the Veteran's allegation of chronic psychiatric symptoms since service.  Simply put, there is a lack of credible evidence of any continuity of psychiatric symptomatology since separation from service.

The Board has already determined that the in-service stressor alleged by the Veteran is not credible.  This is the only in-service incident that has been the basis for the diagnosis of major depressive disorder, depression, anxiety disorder, and panic disorder.  Because the Board does not find that the in-service incident is credible, the Veteran's non-PTSD psychiatric diagnoses cannot be related to service.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (noting that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate).

After rejecting the arguably favorable medical evidence because it is based on a history that is not credible, only the appellant's statements remain in support of his claim that a psychiatric disorder is due to service.  A psychiatric disorder is a disability for which lay evidence of etiology is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the appellant can attest to factual matters of which he had first-hand knowledge, such as specific psychiatric symptomatology, he is not competent to offer a medical opinion linking a diagnosed psychiatric disorder to service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that "a layperson is generally not capable of opining on matters requiring medical knowledge").  More importantly, because the Veteran's alleged in-service stressor is not credible, his statements of chronic psychiatric symptoms since the alleged incident are not credible.

In light of the foregoing, the Board finds that the preponderance of the credible and most probative evidence is against the claim.  Hence, the claim is denied.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression, and a major depressive disorder, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


